 
Exhibit 10.1

Eco-Friendly Power Technologies Corp


Subscription Agreement


The Undersigned hereby subscribes for:
 
62,500 shares of Common Stock ($.0001par value) (the “Common Stock”) of The
Eco-Friendly Power Technologies Corp ( the “Company”) at $0.03 per Share
pursuant to receiving a copy of the registration statement filed under Form S1
of the Securities Act of 1933, as amended (the “Act”) and the prospectus
contained therein, the undersigned acknowledges that he fully understands that
(i) the Company is a start-up company and has not yet generated revenue; (ii)
following completion of its current financing (assuming 2,500,000 shares are
sold), the Company will have 5,500,000 shares of Common Stock issued and
outstanding; and (iii) the Shares are being offered pursuant to registration
under Form S1 of the Securities Act of 1933, as amended (the “Act”) and the
prospectus contained therein. It is further acknowledged that the Undersigned:
(i) has received a copy of the prospectus (hardcopy or electronically); (ii) is
not relying upon any representations other than those contained in the
prospectus; and (iii) has had access to the Company’s officers and directors for
purposes of obtaining any information requested by the Undersigned. Purchaser
further confirms that either Mr. Mordechai Gafni  or Mrs. Edith Janet Shenker  ,
has solicited him/her/it to purchase the shares of Common Stock of the Company
and no other person participated in such solicitation other than Mr Mordechai
Gafni  or Mrs. Edith Janet Shenker  , who are officers and directors of the
Company ..
 
Payment of $1,875 (or 7,000 NIS ) as payment in full of the purchase price will
be made via check directly to Eco-Friendly Power Technologies Corp  and mailed
to the company ,24 Givat Shaul Street  , Jerusalem   Israel  95477.


The Undersign represents that he has the financial and business acumen to
properly evaluate the risks and merits of this investment.
 
Assumption of Risks:            The undersigned has read the risk factors as
stated in the Company’s Form S1 and can bear the full economic risk of this
investment, including the possible total loss thereof. Further, the undersigned
acknowledges that this investment is currently illiquid and may continue as such
for an indeterminate period of time.


If this subscription is rejected by the Company, in whole or in part, for any
reason, all funds will be returned, without interest or deduction of any kind,
within twelve business days of such rejection.


 

--------------------------------------------------------------------------------

 

Purchaser Information:


Printed Name:
     
Signature;
     
Date:
     
Address:
         

 
the foregoing Subscription is hereby accepted in full on behalf of  Eco-Friendly
Power Technologies Corp


Date ___________________.


Eco-Friendly Power Technologies Corp


By:
 
Mordechai Gafni

 

--------------------------------------------------------------------------------


 